                  Case 1:21-cv-00016-EGS Document 8 Filed 01/27/21 Page 1 of 2


                                                                                                                                                             CO 249
                                                                                                                                                             Rev. 2/2010

                UNITED STATES DISTRICT AND BANKRUPTCY COURTS
                         FOR THE DISTRICT OF COLUMBIA




 ARGYLE SYSTEMS INC.
____________________________________
      Plaintiff(s)

                                                                                                                            1:21-cv-00016-EGS
                                                                                                          Civil Action No. _______________
       vs.


 INTERNAL REVENUE SERVICE
____________________________________
      Defendant(s)


                                                          AFFIDAVIT OF MAILING

           Susan Barrett
       I, _________________________________________, hereby state that:
               6th
       On the __________        January
                         day of ________________________, 2021 I caused to be deposited in the
                                                          _______,
United States Mail a copy of the summons and complaint in the above captioned case, postage prepaid,
return receipt requested, restricted delivery, addressed to the following defendant:



       Internal Revenue Service - Attorney General of the United States, U.S. Department of Justice, 950 Pennsylvania Avenue, N.W., Washington, D.C. 20530




                                                                7018 1830 0000 2335 3457
       I have received the receipt for the certified mail, No. ______________________________
(attached hereto), indicating that delivery of the summons and complaint was made upon said defendant
       11th
on the __________         January
                  day of ________________________,  2021
                                                   _______.
       I declare under penalty of perjury that the foregoing is true and correct.




           January 27, 2021
       ________________________                                                               _________________________________
                         (Date)                                                                                        (Signature)
        Case 1:21-cv-00016-EGS Document 8 Filed 01/27/21 Page 2 of 2
 S1,= NDER: COMPLETE THIS SECTION                      ,.c'               COMPLETE THIS SECTION ON DELIVERY

 •   Complete Items 1, 2, and 3.                                          A. Signature
 •   Print your name and address on the reverse                           X
                                                                                                                              •   Agent
     so that we can return the card to you.                                                                                   D Addressee
 •   Attach this card to the back of the mailplece,                       B. Received by (;inted N: me)                  I
                                                                                                                         C. Date of Delivery
     or on the front if space permits.
 1 . Article Addressed to:                                                D. Is delivery adpress differj:lntfl'O_!D item 1?   •   Yes
                                                                             If YES, enter deliv~ry address below:            •   No
     Attorney General of the United States
           U.S. Department of Justice                                                         j/\r 1   1   1 2021
        950 Pennsylvania Avenue, N.W .
             Washington, DC 20530

                                                                      3. Service Type                               •
                                                                                                                  Priority Mall Express®
                                                                      •    Adul1'-Slgnature            •            •
                                                                                                                  Registered Mail™
     11111111111111111111 Ill IIll II II II IIII IIIIII Ill           •    Adult'~lgnatu~l'festrlc(/ld Delivery
                                                                      l'J'lCertified Mall®':. ·    '. : .'
                                                                                                                    •
                                                                                                                  Registered Mall Restricted
                                                                                                                  Delivery
     9590 9402 5883 0038 1905 11                                      EJ "Certified Mall ·~ Jrlcted. ~livery    ~eturn Receipt for
                                                                                                          1     ~Merchandise
- - - - - - - - - - - - - - - - - - - --1 ••                            Collect on Deli\iePf     •
                                                                        Collect on Delivery Restricted Delivery     •
                                                                                                                  Signature Confirmation™
 2. Article Number (Transfer from service label)                                                                    •
                                                                                                                  Signature Confirmation
                                                                      - '   'Sid Mail
      7018 1830 DD ••                          2335 3 457                     1d Mall Restricted-Delivery
                                                                                $500)
                                                                                                                  Restricted Delivery


 PS Fo•m   3811, July 2015 PSN 7530-02-000-9053                                                                   Domestic Return Receipt



                                   U.S. Postal Service™
                                   CERTIFIED MAIL® RECEIPT
                                   Domestic Mail Only




                         •
                         •
                         •
                         •
                        •rn     Post~9e
                        c(J
                                $  /'-1,G\0
                        ,-:i    Total Postage an,
                                $2    I
                        ~       SentTo

                        •I"'-   Street and Apt. Nt

                                City, State, ZIP+4

                                PS Form 3800, April 2015 PSN 7530-02-000-9047           See    everse for Instructions
